
	
		II
		109th CONGRESS
		2d Session
		S. 3614
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2006
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide comprehensive procedures for the
		  adjudication of cases involving unprivileged combatants.
	
	
		1.Short title; authority;
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the Unprivileged Combatant Act of
			 2006.
			(b)AuthorityThe
			 requirements, conditions, and restrictions established by this Act are made
			 under the authority of Congress under clauses 1, 10, 11, 12, 13, 14, and 18 of
			 article I, section 8 of the Constitution of the United States.
			(c)FindingsCongress
			 finds the following:
				(1)Article I,
			 section 8, of the Constitution provides that the Congress has the power to
			 constitute Tribunals inferior to the Supreme Court; … define and punish
			 … Offenses against the Law of Nations; … make Rules concerning Captures on Land
			 and Water; … make all Laws which shall be necessary and proper for carrying
			 into Execution the foregoing Powers and all other Powers vested by this
			 Constitution in the Government of the United States, or in any Department or
			 Officer thereof.
				(2)The Supreme Court
			 has repeatedly recognized military tribunals, as stated in Madsen v. Kinsella
			 343 U.S. 341, 1952, [s]ince our nation’s earliest days, such tribunals
			 have been constitutionally recognized agencies for meeting many urgent
			 governmental responsibilities related to war....They have taken many forms and
			 borne many names. Neither their procedure nor their jurisdiction has been
			 prescribed by statute. It has been adapted in each instance to the need that
			 called it forth. Madsen, citing In re Yamashita, 327 U.S. 1
			 (1946).
				(3)The President has
			 inherent authority to convene military tribunals arising from his role as
			 Commander and Chief of the Armed Forces under article II of the Constitution
			 and from title 10 of the United States Code. Due to the extraordinary
			 circumstances of the ongoing war on terrorism, it is appropriate for Congress
			 to provide additional and explicit authorization of and procedures for military
			 tribunals to adjudicate and punish offenses relating to the war on
			 terrorism.
				(4)This Act is in
			 direct response to the United State Supreme Court’s ruling in Rasul v. Bush.
			 With the passage of this Act, the 109th Congress will have addressed the
			 concerns of the Supreme Court’s Rasul majority, and therefore alien enemy
			 combatants detained or prosecuted under this Act may not challenge their
			 detentions in the Federal courts of the United States via the habeas or any
			 other statute.
				2.DefinitionsAs used in this Act, the following
			 definitions apply:
			(1)Classification
			 tribunalThe term classification tribunal means any
			 tribunal conducted under section 9 or any related proceeding.
			(2)Classification
			 tribunal boardThe term classification tribunal
			 board means a board established pursuant to section 9(d).
			(3)Classified
			 informationThe term classified information has the
			 meaning given that term in section 1(a) of the Classified Information
			 Procedures Act (18 U.S.C. App.).
			(4)CommissionThe
			 term commission means a military commission established pursuant
			 to section 3.
			(5)Criminal
			 prosecutionThe term criminal prosecution means a
			 prosecution for a violation of any criminal law, including subchapter X of
			 chapter 47 of title 10, United States Code (the Uniform Code of Military
			 Justice) or pursuant to the Department of Defenses Military Commission
			 Instruction number two.
			(6)DetaineeThe
			 term detainee means a person who is in the custody of the
			 Department of Defense at Guantanamo Bay, Cuba, and who has not been charged
			 with a criminal offense during that period.
			(7)International
			 terrorismThe term international terrorism has the
			 meaning given that term in section 101 of the Foreign Intelligence Surveillance
			 Act of 1978 (50 U.S.C. 1801).
			(8)JudgeThe
			 term judge means a United States military judge designated by the
			 Secretary of Defense to hear cases under this Act.
			(9)Protected
			 informationThe term protected information means
			 information—
				(A)that is
			 classified information;
				(B)protected by law
			 or rule from unauthorized disclosure;
				(C)the disclosure of
			 which may endanger the physical safety of participants in Commission
			 proceedings, including prospective witnesses;
				(D)concerning
			 intelligence and law enforcement sources, methods, or activities; or
				(E)the disclosure of
			 which would otherwise jeopardize national security interests.
				(10)United States
			 personThe term United States person has the meaning
			 given that term in section 101 of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1801).
			(11)Unprivileged
			 combatantThe term unprivileged combatant means an
			 individual—
				(A)who has been designated as an enemy
			 combatant by a Combatant Status Review Tribunal prior to the enactment of this
			 Act; or
				(B)who a Field Tribunal conducted by the
			 United States military as provided in this Act determines—
					(i)is not entitled to the protections set out
			 in the Convention Relative to the Treatment of Prisoners of War, done at
			 Geneva, August 12, 1948 (6 UST 3516) (referred to in this Act as the
			 Geneva Convention); and
					(ii)has—
						(I)knowingly
			 assisted, conspired with, or solicited for a group or an individual hostile to
			 the United States;
						(II)knowingly
			 attempted to assist others in taking up arms against the United States;
						(III)conspired with
			 or solicited others to take up arms against the United States; or
						(IV)has taken up
			 arms against, or intentionally assisted combat operations against, the United
			 States.
						(12)Appropriate
			 committees of CongressThe term appropriate committees of
			 Congress means the Committee on the Judiciary and the Committee on Armed
			 Services of the Senate and the Committee on the Judiciary and the Committee on
			 Armed Services of the House of Representatives.
			3.Authorizing
			 military commissionsThe
			 President is authorized to establish military commissions for the trial of
			 individuals for offenses as provided in this Act.
		4.Jurisdiction
			(a)Unprivileged
			 combatantsThis Act establishes exclusive jurisdiction to hear
			 any matter involving an unprivileged combatant who has been detained by the
			 Department of Defense for not less than 180 consecutive days at Guantanamo Bay,
			 Cuba.
			(b)Offenses
				(1)Criminal
			 prosecutionsA commission shall have jurisdiction to hear any
			 criminal prosecution involving international terrorism, including any offense
			 under chapter 113B of title 18, United States Code.
				(2)Offenses
			 against the laws of warA commission shall have exclusive
			 jurisdiction over violations of the laws of war committed by unprivileged
			 combatants.
				(3)Other
			 offensesA commission shall have jurisdiction over other offenses
			 traditionally triable by military commissions or pursuant to the Department of
			 Defense's Military Commission Instruction Number Two.
				5.Appellate
			 jurisdiction
			(a)Final
			 decisionsThe United States Court of Military Appeals shall have
			 exclusive jurisdiction of appeals from all final decisions of a classification
			 tribunal board or commission under this Act.
			(b)Review by
			 Supreme Court
				(1)CertiorariThe
			 decisions of the United States Court of Military Appeals are subject to review
			 by the Supreme Court by writ of certiorari.
				(2)Exemption from
			 certain petition requirementsA person who files a petition for a
			 writ of certiorari under paragraph (1) shall not be required to submit—
					(A)prepayment of any
			 fees and costs or security therefor; or
					(B)the affidavit
			 required by section 1915(a) of title 28, United States Code.
					(c)Conforming
			 amendments
				(1)In
			 generalSection 1005 of the Detainee Treatment Act of 2005 (10
			 U.S.C. 801 note) is amended—
					(A)in subsection
			 (e), by striking paragraphs (2) through (4); and
					(B)by striking
			 subsection (h) and inserting the following:
						
							(h)Effective
				dateThis section shall take effect on the date of enactment of
				this
				Act.
							.
					(2)HabeasSection
			 2241(e) of title 28, United States Code, is amended—
					(A)in the matter
			 preceding paragraph (1), by striking section 1005 of the Detainee
			 Treatment Act of 2005 and inserting the Unprivileged Combatant
			 Act of 2006;
					(B)by striking
			 paragraph (2)(B) and inserting the following:
						
							(B)has been
				determined by a classification tribunal to meet the requirements of paragraph
				(1) or (2) of section 9(a) of the Unprivileged Combatant Act of
				2006.
							.
					6.Commission
			(a)Commission
			 personnel
				(1)Members
					(A)AppointmentThe
			 Secretary of Defense shall designate no less than 12 United States military
			 judges to serve as members of a commission and to assume other duties assigned
			 in this Act.
					(B)Number of
			 membersEach commission shall consist of at least 3 military
			 officers, at least one of whom shall be a military judge.
					(C)Alternate
			 membersFor each such commission, there shall also be 1 or 2
			 alternate members. The alternate member or members shall attend all sessions of
			 the commission. In case of incapacity, resignation, or removal of any member,
			 an alternate member shall take the place of that member.
					(D)QualificationsEach
			 member and alternate member of the commission shall be a military
			 officer.
					(E)Presiding
			 officer
						(i)In
			 generalFrom among the members of the commission, the Secretary
			 of Defense shall designate a presiding officer who is a military judge to
			 preside over the proceedings of that commission.
						(ii)DutiesThe
			 duties of the presiding officer shall be as follows:
							(I)The presiding
			 officer shall admit or exclude evidence at trial in accordance with the rules
			 of this Act. The presiding officer shall have authority to close proceedings or
			 portions of proceedings in accordance with this Act or for any other reason
			 necessary for the conduct of a full and fair trial.
							(II)The presiding
			 officer shall ensure that the discipline, dignity, and decorum of the
			 proceedings are maintained, shall exercise control over the proceedings to
			 ensure proper implementation of the President's Military Order and this Act,
			 and shall have authority to act upon any contempt or breach of commission rules
			 and procedures. Any attorney authorized to appear before a commission who is
			 thereafter found not to satisfy the requirements for eligibility or who fails
			 to comply with laws, rules, regulations, or other orders applicable to the
			 commission proceedings or any other individual who violates such laws, rules,
			 regulations, or orders may be disciplined as the presiding officer deems
			 appropriate, including revocation of eligibility to appear before that
			 commission. The Court may further revoke that attorney's or any other person's
			 eligibility to appear before any other commission convened under this
			 Act.
							(III)The presiding
			 officer shall ensure the expeditious conduct of the trial. In no circumstance
			 shall accommodation of counsel be allowed to delay proceedings
			 unreasonably.
							(IV)The presiding
			 officer may certify interlocutory questions to the Military Commission Review
			 Panel for the Armed Forces as the presiding officer deems appropriate.
							(b)Powers of a
			 commissionA commission shall have the following powers:
				(1)To summon
			 witnesses to the trial and to require their attendance and testimony and to put
			 questions to them.
				(2)To require the
			 production of documents and other evidentiary material.
				(3)To administer
			 oaths to witnesses.
				(4)To appoint
			 officers for the carrying out of any task designated by the commission,
			 including the power to have evidence taken.
				7.Persons in
			 custody
			(a)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary of Defense shall develop—
				(1)a complete
			 listing of all persons who—
					(A)are being
			 detained by the Department of Defense at Guantanamo Bay, Cuba; and
					(B)the Government
			 wishes to continue to detain as an unprivileged combatant; and
					(2)a detailed
			 summary of the evidence upon which the determination to keep a person described
			 in paragraph (1) in custody was made.
				(b)Congressional
			 oversightNot later than 10 days after developing the list
			 described in subsection (a), the Secretary of Defense shall submit an
			 unclassified version of that list to the appropriate committees of Congress. A
			 classified, unredacted version of that list shall also be submitted to the
			 appropriate committees of Congress for review.
			(c)Updated
			 list
				(1)In
			 generalNot less than once every 60 days after the date the list
			 described in subsection (a) is completed, the Secretary of Defense shall update
			 the list of the persons described in subsection (a) and submit to the
			 appropriate committees of Congress a detailed report for each person on such
			 list that includes—
					(A)the name and
			 nationality of each such person; and
					(B)with respect to
			 each such person—
						(i)a
			 detailed statement of why such person has not been charged, repatriated, or
			 released;
						(ii)a
			 statement of when the United States intends to charge, repatriate, or release
			 such person;
						(iii)a
			 description of the procedures to be employed by the United States to determine
			 whether to charge, repatriate, or release such person and a schedule for the
			 employment of such procedures; and
						(iv)if
			 the Secretary of Defense has transferred or has plans to transfer such person
			 from the custody of the Secretary to another agency or department of the United
			 States, a description of such transfer.
						(2)Form of
			 reportsEach report required by this subsection shall be
			 submitted in an unclassified form, to the maximum extent practicable, and may
			 include a classified annex, if necessary.
				(3)Appropriate
			 committees of congress definedIn this subsection, the term
			 appropriate committees of Congress means—
					(A)the Committee on
			 Armed Services, the Committee on the Judiciary, and the Select Committee on
			 Intelligence of the Senate; and
					(B)the Committee on
			 Armed Services, the Committee on the Judiciary, and the Permanent Select
			 Committee on Intelligence of the House of Representatives.
					(d)Congressional
			 oversightNot later than 10 days after updating the list of
			 persons under subsection (c), the Secretary of Defense shall submit that
			 updated list to the appropriate committees of Congress in both unclassified and
			 unredacted, classified form.
			8.Field
			 tribunals
			(a)In
			 generalNot more than 30 days after a suspected unprivileged
			 combatant has been detained by United States forces, the Department of Defense
			 shall conduct a field tribunal in order to determine whether the detainee is an
			 unprivileged combatant and whether the detainee is entitled to the rights
			 afforded under the Geneva Convention.
			(b)ProceduresThe
			 procedures governing a field tribunal shall be promulgated by the Department of
			 Defense
			9.Classification
			 tribunals
			(a)In
			 generalA detainee shall be released and repatriated to an
			 appropriate country unless a classification tribunal board finds by a
			 preponderance of the evidence that—
				(1)the detainee is a
			 threat to the national security interest of the United States; or
				(2)there are
			 reasonable grounds to believe that if released the detainee would take up arms
			 against the United States.
				(b)Compliance with
			 Geneva ConventionsIf a detainee is found to be a privileged
			 combatant entitled to provisions under the Convention Relative to the Treatment
			 of Prisoners of War, done at Geneva, August 12, 1948 (6 UST 3516), then the
			 detainee must be treated in accordance with that convention.
			(c)Citizen of the
			 United StatesIf a detainee is found to be a citizen of the
			 United States of America, the detainee shall not be held or tried under this
			 Act.
			(d)Classification
			 tribunal boardA classification tribunal shall be conducted by a
			 board appointed by the Secretary of Defense and consist solely of line
			 officers, one of whom shall be an attorney.
			(e)Determination
				(1)In
			 generalIf a classification tribunal board finds that a detainee
			 meets the requirements of subsection (a), the classification tribunal board
			 shall order that the detainee shall continue to be detained by the Department
			 of Defense, subject to periodic review under subsection (h).
				(2)Time
			 periodThe time period for the detention of a detainee under
			 paragraph (1) may not exceed the time period that United States forces are
			 engaged in combat operations as defined by the Department of Defense in the
			 nation or theater where the detainee was captured so long as the detainee is
			 found to be a privileged combatant.
				(3)Conclusion of
			 combatAt the conclusion of combat operations within a given
			 theater or nation—
					(A)a privileged
			 combatant that was captured in that area shall be either indicted under this
			 Act or repatriated to the appropriate country; and
					(B)an unprivileged
			 combatant may continue to be detained pursuant to subsection (a).
					(f)Considerations
				(1)In
			 generalIn making a determination under subsection (a), a
			 classification tribunal board shall consider any information brought to its
			 attention regarding the need for continued detention, including—
					(A)the detainee’s
			 alleged position or rank in any hostile organization;
					(B)the activities of
			 that hostile organization;
					(C)any statements
			 made by the detainee in response to interrogation; and
					(D)the detainee’s
			 history of violence or terrorist activity.
					(2)Prima facie
			 evidenceIf the Government represents that a detainee was
			 captured during a military engagement while taking up arms against, or
			 supporting military operations against, the Armed Forces of the United States
			 or its allies, there shall be prima facie evidence that, if released, the
			 detainee would take up arms against the United States.
				(g)TimingA
			 detainee shall be afforded a classification tribunal as soon as is reasonably
			 practicable but not later than 180 days after the detainee's capture and not
			 later than 30 days after the detainee is listed under section 7, unless
			 continued.
			(h)Periodic
			 review
				(1)In
			 general
					(A)Semiannual
			 reviewThe classification tribunal shall conduct a classification
			 hearing for each detainee not less frequently than every 180 days, in
			 accordance with the procedures established under this section and section
			 10.
					(B)Action
			 periodA detainee apprehended during a military engagement while
			 taking up arms against, or supporting military operations against, the Armed
			 Forces of the United States or its allies may be detained until the cessation
			 of armed hostilities in the nation or region in which they were
			 captured.
					(2)ArgumentThe
			 Government and the detainee may be heard regarding the review under paragraph
			 (1).
				10.Classification
			 tribunal procedures
			(a)Detainees
				(1)In
			 generalA detainee shall not be required to testify or present
			 any evidence at a classification tribunal.
				(2)PresenceA
			 detainee shall be entitled to be present at the classification tribunal, unless
			 the head of the tribunal has decided to admit classified information.
				(b)Counsel
				(1)In
			 generalA detainee is entitled to the assistance of counsel
			 admitted to practice under this Act at every stage of the classification
			 tribunal, including the periodic review of orders under subsection (e).
				(2)Right to
			 appointed counselA detainee who is unable to obtain counsel is
			 entitled to have counsel admitted to practice before a commission under this
			 Act.
				(3)Refusal of
			 counselA detainee may waive counsel but shall not be entitled to
			 protected information.
				(c)Discovery
				(1)Government's
			 disclosureNot later than 3 days prior to the classification
			 tribunal, the Government shall make available for inspection by counsel for the
			 detainee any affidavit or affirmation the Government intends to offer in
			 support of continuing to detain the detainee. A classification tribunal board
			 shall maintain a copy of any submissions made by the Government for inspection
			 by the detainee and for transmittal, if necessary, to that tribunal.
				(2)Detainee's
			 disclosureIf the detainee chooses to submit any evidence, such
			 evidence, including a list of any witnesses the detainee intends to call, shall
			 be made available to the Government for inspection not later than 3 days prior
			 to the classification tribunal.
				(d)Evidence
				(1)In
			 generalThe Federal Rules of Evidence shall not apply to a
			 classification tribunal.
				(2)Admissibility
			 standardEvidence shall be admitted if the classification
			 tribunal board determines the evidence would have probative value to a
			 reasonable person.
				(3)Affidavit or
			 affirmationThe Government may proceed by proffer and submit any
			 relevant information by affidavit or affirmation, unless decided unreliable by
			 the members of the classification tribunal board.
				(4)Cross-examination
					(A)Government
			 witnessesIf a Government chooses to call witnesses, the detainee
			 may cross-examine those witnesses on all relevant facts.
					(B)Detainee
			 witnessesIf a detainee calls any witnesses, they shall be
			 subject to cross examination.
					(C)DetaineeIf
			 the detainee chooses to testify, the detainee shall be subject to
			 cross-examination.
					(e)DefensesA
			 detainee may challenge whether the detainee satisfies the elements required
			 under subsection (a).
			(f)Proceedings
				(1)In
			 generalA classification tribunal shall be closed to the
			 public.
				(2)Security
			 clearancesEach person present at a classification tribunal,
			 other than the detainee, shall possess a security clearance appropriate to the
			 level of any classified information being presented.
				(3)Public
			 information regarding proceedingsAfter the classification
			 tribunal board rules in the classification tribunal, the parties shall propose
			 a nonclassified summary to that board. The board shall publicly release a
			 summary, containing any information generated at the tribunal which can be
			 disclosed in a manner consistent with the Classified Information Procedures Act
			 (18 U.S.C. App.) and the national security of the United States.
				(g)Reinstituting
			 classification proceedings
				(1)In
			 generalIf a matter involving the classification tribunal of a
			 detainee is dismissed without prejudice by the classification tribunal or
			 withdrawn by the Government at, or prior to, the classification tribunal, the
			 Government may reinstitute the matter with the tribunal board that dismissed or
			 permitted the withdrawal of the matter.
				(2)Time
			 limitA complaint reinstituting proceedings under paragraph (1)
			 shall be filed not later than 10 days after the dismissal or withdrawal of the
			 matter.
				(3)NumberThe
			 Government may reinstitute proceedings under paragraph (1) not more than twice
			 and only if approved by the ranking member on the classification tribunal
			 board.
				11.Continuance of
			 classification tribunals
			(a)Continuances
				(1)In
			 generalA classification tribunal board may, for cause shown,
			 grant a continuance of a classification tribunal.
				(2)Continuance
					(A)In
			 generalUpon motion of the Government, the classification
			 tribunal board may grant a continuance for as long as necessary, but no longer
			 than a 6-month period, under paragraph (1) if the classification tribunal board
			 determines that the detainee is a high level individual in the planning or
			 financing of terrorist activities or the individual possess information vital
			 to the safety of the United States or its citizens.
					(B)Subsequent
			 continuancesThe Government may obtain subsequent continuances
			 for additional 6-month periods so long as the classification tribunal board
			 finds such continuances are necessary to the informational gathering purposes
			 as it related to the national security of the United States.
					(3)Ex parte
			 applications
					(A)In
			 generalThe Government may move for a continuance under paragraph
			 (1) ex parte.
					(B)Detainee
			 rightsA detainee—
						(i)is
			 not entitled to representation by counsel in connection with any such ex parte
			 motion; and
						(ii)shall not be
			 given notice of the request for a hearing prior to the ruling of the
			 classification tribunal board on the Government's request for a continuance
			 pursuant to paragraph (2).
						(b)Grant of
			 continuanceFor each continuance granted under subsection (a),
			 the classification tribunal board shall note on the record of the
			 proceedings—
				(1)the grounds for
			 granting each such continuance;
				(2)the identity of
			 the party requesting the continuance;
				(3)the new date and
			 time for the tribunal hearing; and
				(4)the reasons that
			 the date under paragraph (3) was chosen.
				12.Criminal
			 prosecution procedures generally
			(a)Counsel
				(1)In
			 generalA defendant in a criminal proceeding under this Act has a
			 right to be represented by counsel admitted to practice before a commission
			 under this Act.
				(2)Appointed
			 counsel
					(A)In
			 generalA defendant who is unable to obtain counsel is entitled
			 to have counsel appointed and to be represented by such counsel at every stage
			 of the proceeding subsequent to being indicted.
					(B)Appointment
			 procedureThe Secretary of Defense shall determine the rules for
			 appointing counsel to practice before the commission.
					(b)Discovery
				(1)Classified
			 documents and objectsThe Government shall provide the defense
			 with access to evidence the Government intends to introduce at trial and with
			 access to evidence known to the Government or which should be known to the
			 Government that tends to exculpate the accused. Information disclosed to the
			 defense may not be disclosed to the defendant if it is classified as defined by
			 this Act. The defense may submit classified information for review under
			 section 12(b)(2).
				(2)Separate
			 commission concerning classified informationThe Secretary of
			 Defense shall appoint a commission to conduct a thorough review of the
			 classification system for national security information, including the policy,
			 procedures, and practices of the system. The Secretary of Defense shall
			 determine what level of security clearance is necessary to conduct the review
			 under this paragraph. No person shall be appointed as a member of the
			 commission who does not have a security clearance at or above the level of
			 clearance so designated by the Secretary. The commission shall make
			 recommendations to the Secretary of Defense as to the declassification of
			 information relevant to the trial of detainees.
				(3)Regulating
			 discovery
					(A)In
			 generalA commission may, for good cause, deny, restrict, or
			 defer discovery or inspection, or grant other appropriate relief.
					(B)Ex parte
			 requestA party may make an ex parte request in writing that a
			 commission deny, restrict, or defer discovery or inspection under subparagraph
			 (A). If the a commission grants a request under this subparagraph, the
			 Commission shall preserve the entire text of the party's request under
			 seal.
					(C)Failure to
			 complyIf a party fails to comply with the rules of discovery
			 applicable to a commission, the commission may—
						(i)order that party
			 to permit the discovery or inspection, specify its time, place, and manner, and
			 prescribe other just terms and conditions; or
						(ii)grant a
			 continuance.
						(c)Open
			 proceedings
				(1)In
			 generalExcept as provided in paragraphs (2) and (3), a
			 proceeding before a commission shall be open to the public.
				(2)Classified
			 information
					(A)In
			 generalUpon motion by the Government, a proceeding before a
			 commission shall be closed to the public if necessary to avoid disclosure of
			 classified information.
					(B)NondisclosureA
			 priority under subparagraph (A) shall not disclose any information presented
			 during a closed session to individuals excluded from such proceeding or part
			 thereof including the defendant.
					(3)Other
			 basesA commission may order that a hearing be held, in whole or
			 in part, in camera, if the commission determines—
					(A)it is appropriate
			 for the security of a witness or a Government employee or to protect public
			 safety; or
					(B)that an open
			 hearing would deter a witness from testifying freely or prevent the witness
			 from testifying at all.
					(4)Extrajudicial
			 statementsAt the discretion of a commission, the commission may
			 issue an order limiting extrajudicial statements by the parties.
				(d)Protected
			 information
				(1)In
			 generalA commission may issue protective orders as necessary to
			 safeguard protected information in a proceeding before that commission.
				(2)NotificationAs
			 soon as practicable, a party shall notify a commission of any intent to offer
			 evidence including protected information .
				(3)Trial
			 record
					(A)In
			 generalAll exhibits admitted as evidence but containing
			 protected information shall be sealed and annexed to the record of
			 trial.
					(B)Protected
			 information not admittedAny protected information not admitted
			 as evidence, but reviewed by a commission in camera and withheld from the
			 defendant's counsel over objection shall be sealed and annexed to the record of
			 the trial, with any associated motions and responses and any materials
			 submitted in support thereof, as additional exhibits.
					(e)Record of
			 trial
				(1)Requirement for
			 recordA record of each proceeding by a commission shall be
			 prepared promptly after the conclusion of the trial.
				(2)Verbatim
			 transcriptThe record of trial shall include a verbatim written
			 transcript of all sessions of the trial.
				(3)Exhibits and
			 other evidenceThe record of trial shall also include all
			 exhibits and other real or demonstrative evidence, except that photographs may
			 be substituted for any large written or graphic exhibits and any other real or
			 demonstrative evidence. If a photograph is substituted for an exhibit or other
			 evidence, the Government shall retain the original exhibit or other evidence,
			 respectively, until no further appeal of the results of the trial is
			 authorized.
				(4)Classified
			 informationIn the case of a conviction of a charge on which
			 classified information is admitted as evidence by a commission, the copy of the
			 record of trial submitted to the commission shall include the classified
			 information.
				13.Trial
			 procedures for unprivileged combatants
			(a)Specialized
			 procedures
				(1)Standard of
			 proofAll 3 members of a commission shall agree that the
			 defendant is guilty beyond a reasonable doubt for a defendant to be found
			 guilty.
				(2)Rules of
			 procedure
					(A)In
			 generalExcept as provided in subparagraph (B), the Secretary of
			 Defense shall draft supplementary rules to govern all proceedings under this
			 section.
					(B)StandardEvidence
			 is admissible if the Secretary of Defense determines that the evidence would
			 have probative value to a reasonable person.
					(3)Form of
			 trialAny trial under this subsection shall take place before 2
			 military officers or attorneys and at least one military judge.
				(4)Bad
			 actsOther bad acts may be considered if they would have fallen
			 within the definition under this Act of either terrorism or terrorist activity
			 and they are deemed to be relevant by a commission including propensity.
				(b)CustodyThe Department of Defense shall retain
			 custody of any person determined by a commission to be unprivileged combatants
			 after the person has been either convicted or sentenced in accordance with this
			 Act, unless the Department of Defense deems otherwise. Decisions made by a
			 commission in regards to a detainee's guilt or innocence may be considered by a
			 tribunal when assessing the need to continue the detention of a
			 detainee.
			14.Communication
			 with persons in custodyAn
			 individual detained, indicted, or convicted under this Act shall only be
			 permitted to communicate with the interpreter assigned to the individual, the
			 counsel representing the individual, prison personnel, and any other individual
			 approved by the Secretary of Defense.
		15.Commission
			 counsel
			(a)In
			 generalA person shall be admitted to practice before a
			 commission if the person—
				(1)is a United
			 States citizen;
				(2)has been admitted
			 to the practice of law in a State, district, territory, or possession of the
			 United States, or before a Federal court;
				(3)has not been
			 sanctioned or otherwise the subject of disciplinary action by any court, bar,
			 or other competent governmental authority for misconduct;
				(4)is eligible for
			 access to information classified at the level of secret as defined by the
			 Department of Defense; and
				(5)signs a written
			 agreement to comply with all applicable regulations or instructions for
			 counsel, including any rules of court for conduct during the course of
			 proceedings.
				(b)Consultation
			 with colleaguesAny person admitted under subsection (a) shall
			 not confer with any colleague who does not have the appropriate
			 clearance.
			(c)Security
			 Clearance
				(1)Expedited
			 ConsiderationThe Secretary of Defense shall ensure that a person
			 seeking to be admitted under subsection (a) is timely processed for the
			 security clearance required for access to materials necessary for providing a
			 defendant with effective assistance of counsel.
				(2)Counsel
			 Ineligible for ClearanceIf the Secretary of Defense determines a
			 person is not eligible for the necessary security clearance, the person shall
			 not be permitted to represent an individual in any proceeding before the
			 Commission. The determination of the Secretary of Defense shall be final and is
			 not subject to appeal to, or other review by, any court of the United
			 States.
				(d)Travel
			 ExpensesThe Secretary of Defense shall reimburse any person not
			 employed by the Government who is representing an individual before the
			 Commission for travel away from the home or regular place of business of the
			 person in connection with such representation. The rates for the payment of
			 travel expenses under this subsection shall be those authorized for employees
			 of agencies under subchapter I of chapter 57 of title 5, United States
			 Code.
			
